         Case 1:21-cv-00766-ALC Document 6-1 Filed 01/27/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CLASSIC MARITIME INC.,

                             Plaintiff,

               -against-                                             Civ. Act. No. _______

XCOAL ENERGY AND RESOURCES LLC, D/B/A/
XCOAL ENERGY AND RESOURCES,

                              Defendants.



                                   WRIT OF ATTACHMENT


TO:    UNITED STATES MARSHAL
       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
       (or designated Process Server)

       WHEREAS a Verified Complaint in the above-styled in personam proceeding was filed

in the United States District Court for the Southern District of New York on January 27, 2021, in

a certain action for breach of maritime contract wherein it is alleged that there is due and owing

from Defendants to Plaintiff the amount of $5,941,315.55 and praying for process of maritime

attachment and garnishment against the Defendants, and for the attachment of goods and chattels

of said Defendants;




       NOW, therefore, we do hereby empower and strictly charge and command you, the said

Marshal (or designated process server), to cite and admonish the said Defendants, if they shall be

found in your district, to appear before the said District Court, at the U.S. District Courthouse for
          Case 1:21-cv-00766-ALC Document 6-1 Filed 01/27/21 Page 2 of 4




the Southern District of New York, New York, and if the Defendants cannot be found within this

District pursuant to Supplemental Rule B, that you attach and restrain all tangible and intangible

property in the District of defendants XCOAL ENERGY AND RESOURCES LLC and XCOAL

ENERGY AND RESOURCES to the amount sued for, in the hands of garnishees in this District,

including but not limited to any cash, goods, chattels, credits, bills of lading, debts, effects and

monies, funds, accounts, letters of credit, freights, sub-freights, charter hire, sub-charter hire, or

other tangible or intangible property which belongs to, is claimed by, being held for or on behalf

of, or which is being transferred for the benefit of the above named Defendants, including but not

limited to such property situated in the bank account(s) at one or more of the following financial

institutions:


        Bank of America N.A.

        The Bank of New York/Mellon

        Citibank, N.A.

        Commerzbank AG

        Deutsche Bank AG

        HSBC Bank (USA), N.A.

        JPMorgan Chase Bank, N.A.

        PNC Bank, N.A.

        Standard Chartered Bank

        UBS AG

        Wells Fargo Bank, N.A.



                                                  2

#81749554_v1
          Case 1:21-cv-00766-ALC Document 6-1 Filed 01/27/21 Page 3 of 4




        And if no goods and chattels can be found, that you attach the debts, credits and effects of

Defendants to the amount sued for, in the hands of any garnishees named in the Verified Complaint

as may be found.



You are also directed to notify the said garnishees that:



    1. A foreign attachment has been commenced against the Defendants;

    2. The garnishee is required to file in the office of the Clerk of the United States District Court

        for the Southern District of New York within twenty (20) days from the service of this

        Writ, a report, under oath, setting forth in detail all debts owing by the garnishee to the

        Defendants; all property of the Defendants in the possession, custody or control of the

        garnishee or to which the garnishee holds legal title; all property which is held by the

        garnishee as fiduciary in which the Defendants has an interest; and whether any property

        attached is immune or exempt from attachment; and

    3. The garnishee is enjoined from paying any debt to or for the amount of Defendants, and

        from delivering any property owned by the Defendants to or for the account of the

        Defendants or otherwise disposing thereof.



        If the property of the Defendants is found in the possession of anyone not a garnishee, you

are directed to notify him that he has been added as a garnishee, is directed to file a report, and is

enjoined as above stated.




                                                  3

#81749554_v1
          Case 1:21-cv-00766-ALC Document 6-1 Filed 01/27/21 Page 4 of 4




Amount of Plaintiffs' claim: $5,941,315.55, including estimated interest.


Date: January ______, 2021.




                                          ________________________________________


                                          CLERK, UNITED STATES DISTRICT COURT




                                             4

#81749554_v1
